*904ORDER
PER CURIAM.
Russell Kruse (hereinafter, “Interve-nor”) appeals from the judgment denying his motion to intervene as a matter of right and by permission in a disputed foreclosure action between Dahna McClelland and Donald McClelland. Intervenor claims the trial court erred in denying his motion because it denied him the right to defend the validity of the foreclosure sale.
We have reviewed the briefs of the parties and the record on appeal, and no error of law appears. No precedential or jurisprudential purpose would be served by an extended opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).